DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/2020 has been entered.

Disposition of Claims
Claims 105, 107-115, 118-132, and 134 were pending.  Claims 1-104, 106-107, 116-117, 125, 128, and 133 have been cancelled.  Amendments to claims 105, 108-115, 118, 127, 129, and 131-132 are acknowledged and entered.  New claim 135 is acknowledged and entered.  Claims 105, 108-115, 118-124, 126-127, 129-132, and 134-135 will be examined on their merits.

Examiner’s Note
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Terminal Disclaimer
The terminal disclaimers filed on 08/21/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. Nos. 10,064,935, 10,383,937, and 10,716,846 has been reviewed and are accepted.  The terminal disclaimers have been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/09/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112(a); First Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim 105 and dependent claims 107-115 and 118-126 thereof under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in light of the amendments to the claims.

(Rejection withdrawn.)  The rejection of Claim 105 and dependent claims 107-115 and 118-126 thereof under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement, is withdrawn in light of the amendments to the claims and applicant’s arguments.


Claim Rejections - 35 USC § 112(b); Second Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Rejection withdrawn.)  The rejection of Claims 107 and 115 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, is withdrawn in light of the amendments to said claims.





Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 127-132 and 134 under 35 U.S.C. 103 as being unpatentable over Lilja et. al. (US2014/0271829 A1, Pub. 09/18/2014; hereafter “Lilja”) as evidenced by Davison et. al. HCMV sequence deposits (Davison AJ, et. al. Updated 07/02/2013: Envelope glycoprotein H [Human betaherpesvirus 5]. NCBI Reference Sequence: YP_081523.1; envelope glycoprotein L [Human betaherpesvirus 5] NCBI Reference Sequence: YP_081555.1; envelope glycoprotein UL130 [Human betaherpesvirus 5] NCBI Reference Sequence: YP_081565.1; envelope protein UL131A [Human betaherpesvirus 5] NCBI Reference Sequence: YP_081566.1; envelope glycoprotein B [Human betaherpesvirus 5] NCBI Reference Sequence: YP_081514.1; Davison AJ, Updated 08/16/2012: envelope protein UL128 [Human betaherpesvirus 5]. GenBank: AAR31335.1. ALL PREVIOUS CITED OF RECORD IN PARENT;  Davison AJ.  Human herpesvirus 5 strain Merlin, complete genome. GenBank: AY446894.2, Dep. 07/02/2013; hereafter “Davison”), in view of
Bancel et. al. (WO2013151666A2, Pub. 10/10/2013; CITED ART OF RECORD; hereafter “Bancel”), 
Petsch et. al. (Petsch B, et. al. Nat Biotechnol. 2012 Dec;30(12):1210-6. Epub 2012 Nov 25.; hereafter “Petsch”), and 
Ther Adv Vaccines. 2014 Jan;2(1):10-31; CITED ART OF RECORD; hereafter “Kallen”), is withdrawn in light of the amendments to the claims. 

(New rejection.)  Claim 105, 108-115, 118-124, 126-127, 129-132, and 134-135 are rejected under 35 U.S.C. 103 as being unpatentable over Hope et. al. (US20110256175A1, Pub. 10/20/2011, Priority 10/09/2008; hereafter “Hope”), Ansell et. al. (US20150376115A1, Pub. 12/31/2015, Priority 06/25/2014; hereafter “Ansell”), Ciaramella et. al. (US20160317647A1, Priority 04/23/2014; hereafter “Ciaramella”), Benenato (US20180273467A1, Priority 09/17/2015; hereafter “Benenato”), and Lilja et. al. (US2014/0271829 A1, Pub. 09/18/2014; hereafter “Lilja”) as evidenced by Davison et. al. HCMV sequence deposits (Davison AJ, et. al. Updated 07/02/2013: Envelope glycoprotein H [Human betaherpesvirus 5]. NCBI Reference Sequence: YP_081523.1; envelope glycoprotein L [Human betaherpesvirus 5] NCBI Reference Sequence: YP_081555.1; envelope glycoprotein UL130 [Human betaherpesvirus 5] NCBI Reference Sequence: YP_081565.1; envelope protein UL131A [Human betaherpesvirus 5] NCBI Reference Sequence: YP_081566.1; envelope glycoprotein B [Human betaherpesvirus 5] NCBI Reference Sequence: YP_081514.1; Davison AJ, Updated 08/16/2012: envelope protein UL128 [Human betaherpesvirus 5]. GenBank: AAR31335.1. ALL PREVIOUS CITED OF RECORD IN PARENT;  Davison AJ.  Human herpesvirus 5 strain Merlin, complete genome. GenBank: AY446894.2, Dep. 07/02/2013; hereafter “Davison”), in view of
Bancel et. al. (WO2013151666A2, Pub. 10/10/2013; CITED ART OF RECORD; hereafter “Bancel”), 
Petsch et. al. (Petsch B, et. al. Nat Biotechnol. 2012 Dec;30(12):1210-6. Epub 2012 Nov 25.; hereafter “Petsch”), and 
Kallen et. al. (Kallen KJ, et. al. Ther Adv Vaccines. 2014 Jan;2(1):10-31; CITED ART OF RECORD; hereafter “Kallen”).
At least two applied references have a common assignee (ModernaTx, Inc.) with the instant application. At least one reference has a common inventor (Ciaramella) with the instant application.  Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).  

The claims are interpreted as being drawn to the following:
Claim 105 is drawn to a human cytomegalovirus (hCMV) immunogenic composition comprising: (a) at least one messenger ribonucleic acid (mRNA) polynucleotide comprising an open reading frame encoding a hCMV gH polypeptide; (b) at least one mRNA polynucleotide comprising an open reading frame encoding a hCMV gL polypeptide; (c) at least one mRNA polynucleotide comprising an open reading frame encoding a hCMV UL128 polypeptide; (d) at least one mRNA polynucleotide comprising an open reading frame encoding a hCMV UL130 polypeptide; (e) at least one mRNA polynucleotide comprising an open reading frame encoding a hCMV UL131A polypeptide; and (f) at least one mRNA polynucleotide comprising an open reading frame encoding a hCMV gB polypeptide, wherein the mRNA polynucleotides of (a)-(f) are formulated in at least one lipid nanoparticle comprising 20-60 mole percent ionizable cationic lipid of Compound 25, 0.5-15 mole percent PEG-modified lipid, 25-55 mole percent sterol, and 5-25 mole percent non-cationic lipid that is not a sterol, and wherein the mRNA polynucleotides of (a)-(f) are not self-replicating RNA.
Further limitations on the hCMV immunogenic composition of claim 105, wherein the lipid nanoparticle comprises 40-50 (claim 108) or 50 (claim 109), 49 (claim 110), 48 (claim 111), 47 (claim 112), 46 (claim 113), or 45 (claim 114) mole percent of ionizable cationic lipid of Compound 25 (claim 108); wherein the non-cationic lipid that is not a sterol is a neutral lipid and the sterol is cholesterol (claim 115); wherein at least one mRNA polynucleotide comprises at least one chemical modification (claim 118), wherein the chemical modification is selected from pseudouridine, 1-methylpseudouridine, 1- ethylpseudouridine, 2-thiouridine, 4'-thiouridine, 5-methylcytosine, 5-methyluridine, 2-thio-1- methyl-i-
Claim 126 is drawn to a method of inducing an antigen-specific immune response in a subject, the method comprising administering to the subject the immunogenic composition of claim 105 in an amount effective to produce an antigen-specific immune response in the subject.
Claim 127 is drawn to a method comprising administering to a woman of child-bearing age a therapeutically effective amount of a human cytomegalovirus (hCMV) the immunogenic composition of claim 105 comprising: i) at least one messenger RNA (mRNA) polynucleotide comprising one or more open reading frames encoding HCMV antigenic polypeptides gH, gL, UL128, UL130, and/or UL131A; ii) an mRNA polynucleotide comprising an open reading frame encoding hCMV antigenic polypeptide gB; and iii) a pharmaceutically acceptable carrier or excipient, wherein the mRNA polynucleotides of (i) and (ii) are not self-replicating RNA.
Further limitations on the method of claim 127 are wherein the hCMV gH polypeptide comprises an amino acid sequence that has at least 90% identity to the amino acid sequence of SEQ ID NO: 59, the hCMV gL polypeptide comprises an amino acid sequence that has at least 90% identity to the amino acid sequence of SEQ ID NO: 61, the hCMV UL128 polypeptide comprises an amino acid sequence that has at least 90% identity to the amino acid sequence of SEQ ID NO: 63, the hCMV UL130 polypeptide comprises an amino acid sequence that has at least 90% identity to the amino acid sequence of SEQ ID NO: 65, the hCMV UL131A polypeptide comprises an amino acid sequence that has at least 90% identity to the amino acid sequence of SEQ ID NO: 67, and/or the hCMV gB protein comprises an amino acid sequence that has at least 90% identity to the amino acid sequence of SEQ ID NO: 69 (claim 129); claim 
The Prior Art:
Hope teaches superior compositions and methods for the delivery of therapeutic agents to cells, namely nucleic acid lipid particles (entire document; see abstract.)  Hope teaches the use of lipid nanoparticles (LNPs) which comprise cationic ionizable amino lipids, such as DLin-KC2-DMA (reference claims 1-3), neutral lipids such as DSPC, POPC, DOPE, or SM, cholesterol, and a PEGylated lipid (reference claims 5-6), wherein the molar ratio of the components is about 20-60% DLin-K-DMA, 5-25% neutral lipid, 25-55% Cholesterol, and 0.5-15% PEG-lipid (reference claim 6; instant claim 105 in part, instant claims 135, 115), more preferably a molar ratio of 40/10/40/10 (¶[0240]).  Hope teaches the LNPs may comprise a therapeutic agent (reference claim 7), such as a nucleic acid (reference claim 8), and can be within a pharmaceutical composition comprising a pharmaceutically acceptable excipient, carrier, or diluent (reference claim 13).  The nucleic acids may have modified nucleosides, and would include the use of pseudouracil (¶[0186-0191]; instant claims 118-119, 121).  Said therapeutic nucleic acid may be a means to induce an immune response in a subject in the form of providing an antigenic vaccine associated with a virus (reference claims 19-21, 23).  While Hope focuses on the use of inhibitory RNA sequences for delivery, Hope also notes that nucleic acids such as DNA and mRNA may be delivered using the LNPs (¶[0231-0232]) and that the compositions may be used to treat infectious diseases, as cytomegalovirus antigens were successfully delivered using LNPs (¶[0232]).
instant claim 105 in part; instant claims 108-109; 135).  Ansell notes therapeutic nucleic acids include mRNA, and there was a need for more effective delivery of nucleic acids to cells (¶[0004][0023][0025]).  Ansell further notes the need for improved cationic lipids and lipid nanoparticles for the delivery of oligonucleotides, and that these LNPs would provide optimal drug:lipid ratios, protect the nucleic acid from degradation and clearance in serum, be suitable for systemic delivery, and provide intracellular delivery of the nucleic acid.  In addition, these lipid-nucleic acid particles should be well-tolerated and provide an adequate therapeutic index, such that patient treatment at an effective dose of the nucleic acid is not associated with unacceptable toxicity and/or risk to the patient (¶[0008]).  Ansell notes the mRNA may be modified to improve its utility, such as caps on the 5’ end and poly A tails on the 3’ end (¶[0030-0033]; instant claims 122, 134), modified nucleosides (¶[0034]; instant claim 118), and optimization of UTRs (¶[0035]).  Ansell focuses on the use and testing of novel cationic lipids to determine those that provide increased activity of the nucleic acid and improved tolerability of the compositions in vivo, resulting in a significant increase in the therapeutic index as compared to nucleic acid-lipid nanoparticle compositions previously described (¶[0022]).  Ansell notes the mRNAs may be used to treat diseases or conditions caused by infectious entities (¶[0009]) and that the LNPs would comprise an ionizable cationic lipid, such as MC3, a neutral lipid, such as DSPC, DPPC, DMPC, DOPC, POPC, DOPE, or SM, a steroid, such as cholesterol, and a PEGylated lipid, such as PEG-DMG (¶[0140-0145]).  Said components would be within an LNP at a molar ratio of 50:10:38.5:1.5 for Cationic lipid (MC3), DSPC, cholesterol and PEG-lipid (¶[0293][0300][0302]).
Ciaramella teaches the use of mRNA vaccines, wherein the mRNA encodes one or more antigen from a viral infectious agent and is delivered within a LNP (entire document; see abstract; reference claim 1; ¶[0002-0013]).  Said LNP would have a molar ratio of about 20-60% cationic lipid:5-25% non-cationic lipid:25-55% sterol; and 0.5-15% PEG-modified lipid (¶[0013][0014]; instant claim 105 in part), more preferably the cationic lipid nanoparticle has a molar ratio of about 50:38.5:10:1.5 of cationic lipid:cholesterol:PEG2000-DMG:DSPC (¶[0014]; instant claims 108-114).  The mRNA encodes an infectious agent from a virus, such as cytomegalovirus (CMV)(¶[0018][0135][0171-0173][0196]), and instant claim 124), have a 5’ terminal cap, such as 7mG(5′)ppp(5′)NlmpNp (¶[0025]; instant claims 122-123), modification of the uracils (¶[0024]), and can be multivalent (¶[0021]), and a polyA tail (¶[0283]; instant claim 134).  The chemical modifications may include 1-methylpseudouridine or pseudouridine (¶[0022][0679][0694]; instant claims 118-121).  Ciaramella notes the mRNA may encode multimeric proteins or proteins found within complexes (¶[0298][0425]).
As shown by Hope, Ansell, and Ciaramella, the art was actively studying the use of LNPs to deliver mRNA therapeutics, especially therapeutics that would provide protection from infectious agents, such as viruses.  While the LNPs were known to have generally the same “base” components, i.e. ionizable cationic lipid, neutral lipid, sterol, and PEGylated lipid, the ratios and cationic lipids used, while similar, still were varied and were constantly being optimized to provide the ideal non-toxic system for delivery.  
Benenato teaches a newly developed set of ionizable cationic lipids for the use in LNPs (entire document; see abstract.)  Benenato notes the effective targeted delivery of biologically active substances remains a challenge (¶[0004]), and though a variety of such lipid-containing nanoparticle compositions have been demonstrated, improvements in safety, efficacy, and specificity are still lacking (¶[0005]).  Benenato notes the invention of novel cationic lipids which allow for a pharmaceutical composition that is less reactogenic (¶[0122]) and has improved thermostability (¶[0452][0489]).  Said cationic lipids include those of “Compound 25” (¶0598-0599]; instant claim 105 in part), which show improved pharmacokinetic parameters over other common cationic lipids, such as MC3 (Examples 13, 22; Tables 13-14, 17, 20-22, 30-32; Fig. 7; ¶[1053-1055]).  Benenato teaches that these improved LNPs can deliver antigens from infectious viruses to induce an immune response against said pathogens (¶[0119][0297-0299][0312][0487]).

However, delivery of the pentamer proteins in the cationic LNP system taught by Hope, Ansell, and Ciaramella, and improved upon by Benenato would be an obvious improvement to the methods currently being studied to deliver these pentameric proteins, such as those methods described by Lilja.
Lilja teaches CMV congenital infection can cause devastating defects in neurological development in neonates (¶[0003]).  Lilja discloses self-replicating polycistronic RNA molecules that encode four or more CMV antigen proteins to induce an immune response (entire document; see abstract, ¶[0008]) or to inhibit CMV entry into a cell. The CMV antigens are independently selected from the group consisting of gB, gH, gL, gO, gM, gN, UL128, UL130, UL131 or a fragment of any one thereof (¶[0123-0133[0148-0175]). In particular, combinations of self-replicating RNA were delivered to a cell which included a self-replicating RNA molecule encoding gB and a self-replicating RNA molecule encoding gH, gL, UL128, UL130 and UL131 (see ¶[0135-0146]).  The compositions would be used to induce an immune response in an individual (reference claim 21) by administering said composition with a pharmaceutically acceptable carrier and an adjuvant (¶[0194]).  Lilja notes that administration to sensitive populations, such as immunocompromised individuals, is particularly desired, and notes that vertical transmission from mother to child is a common source of infecting infants, so delivery of a composition to a woman who can become pregnant would be especially useful (¶[0197]; instant claims 128).  
instant claim 134.)  The RNA can be in a delivery system such as a liposome, a polymeric nanoparticle, an oil-in-water cationic nanoemulsion or combinations thereof (reference claim 18; ¶[0016][0204]). In particular the liposome comprising DSPC, DlinDMA, PEG-DMG and cholesterol is used for encapsulating the self-replicating RNA has a diameter between 40-200nm and has a polydispersity index of <0.2 (¶[0082-0096]). The immunogenic self-replicating RNA composition is administered via any suitable route of administration incl. intradermal or intramuscular (¶[0198]) and administering to a women of child bearing age is also disclosed (¶[0197]). 
Lilja teaches that the CMV pentamer, made of gH, gL, UL128, UL130, and UL131 can elicit antibodies that neutralize CMV infection (¶[0005]) and that gB also elicits strong neutralizing antibodies (¶[0007]), but that better immune responses are needed against CMV, which is why they envision development of an expression system that can express more than four CMV antigens (¶[0008]).  The pentamer proteins UL128, UL130, and UL131 are often rapidly excised from clinical isolates during in vitro passaging (¶[0005]), which means that the sequences for said proteins must be obtained from clinical isolates or low-passaged laboratory isolates.  Lilja teaches the analysis of neutralizing antibody titers (Tables 3-4) and show with the expression of the pentamer alone, the antibody titer is over 130,000, which is almost 5 times greater neutralizing antibodies than against gH and gL alone (Table 3).  And while Lilja teaches delivery of a dosage of 1 ug of lipid nanoparticles with self-replicating RNA to mice (Table 3, ¶[0204-0206]), Lilja also teaches that the dosage may be altered depending on the type of immune response desired and the host target population (¶[0194-0198]), and teaches how to determine if said dosage is effective through determination of the neutralization titer (¶[0196]).  
Further, instant claims 129-130 teach the mRNA encodes hCMV proteins with the sequence of SEQ ID NOs: 59, 61, 63, 65, 67, and 69, and instant claim 131 claims mRNA sequences which encodes hCMV proteins with at least 90% identity to those RNA sequences from the Merlin strain, the sequence deposits by Davison evidence that the sequences for these proteins (gL, gH, gB, UL128, UL130, and instant claims 129-131)
While Lilja teaches the use of RNA hCMV antigens of the instant invention, sequences which were known in the art at the time of filing as evidenced by the Davison deposits, and Lilja teaches that fragments of the sequences may be encoded, Lilja fails to specifically teach altering the ‘5 or ‘3 UTR of the hCMV sequences in the RNA compositions, or that said RNA was mRNA or non-self-replicating RNA.  
As far as the use of mRNA which is not self-replicating, the art provided sufficient motivation to take the viral vector-based invention of Lilja and apply it to a non-viral format, such as delivery of mRNA.  As taught by Petsch, mRNA could be used in a vaccine format to elicit an antiviral response against only the antigens encoded from the mRNA (entire document; see abstract.)  Petsch notes that many viral vector formats have drawbacks, including insufficient clinical efficacy and safety, or residual vector immunogenicity. Petsch notes that in this context, the use of mRNA—the minimal genetic vector—as a vaccine appears particularly attractive (p. 1210, rt. col., ¶2). mRNA vaccines contain an optimized mRNA containing an open reading frame that encodes only the antigen of interest, and 5′ and 3′ untranslated regions that affect the efficacy of translation and the intracellular stability of the molecule. Addition of protamine to mRNA vaccines can influence the stability and activity of the vaccine, including TLR7-mediated effects. In addition, the production of mRNA vaccines is flexible and highly scalable. Based on the scenario of the 2009 influenza pandemic, provision of ready-to-use, clinical-grade product from a pilot facility could be achieved within 6–8 weeks from publication of the influenza antigen sequence. This includes template generation, in vitro transcription, purification, formulation and quality control testing (including tests for sterility).  While Petsch applies his mRNA vaccine format to influenza A virus, Petsch notes the platform has usefulness to a broadened realm of anti-infective vaccinology (abstract) and overall, mRNA vaccines exhibit additional advantages, such as the synthetic mRNA avoids the complications of cell- or egg-based vaccine production, including inadvertent selective pressures on virus growth and isolation and handling of infectious virus, mRNA poses no risk of genomic integration and retains no residual genomic information, such as selectable markers, mRNA is a minimal, nonreplicating and fully defined genetic vector (unlike recombinant viruses), mRNA is short-lived, limiting vector persistence and antigen expression, and thereby giving precise control over pharmacokinetics and in situ, enabling state of the art rational vaccine design, and efficient access to the MHC class I compartment of antigen-expressing cells (p. 1215, rt. col. ¶2).  Petsch teaches that it is likely to alter the mRNA platform to improve efficiency and duration of antigen expression in vivo (pp. 1215-6, ¶ bridging pages). 
Bancel teaches compositions and methods for the preparation, manufacture and therapeutic use of polynucleotides, primary transcripts and modified mRNA (mmRNA) molecules (entire document; see abstract.)  Bancel notes their method avoids other problems with effecting protein expression, such as DNA integration into the host genome that can be inherited by daughter cells or offspring, or routing the DNA to the nucleus so it can be properly transcribed (¶[0006]).  Delivery of RNA, specifically mmRNA, can overcome these problems to aid in protein expression (¶[00088-00089]) and alterations to the mRNA can aid in the stability of the mRNA (¶[00090]).  These mmRNA can be used in vaccines (¶[00151]) against infective agents (¶[00165]).  These infective agents include viral pathogens (¶[00879]), such as cytomegalovirus (¶[00887]). Bancel discusses altering or replacing UTRs to aid in mRNA stability (¶[0252][0270-0271]).
One would be motivated to alter the methods of Lilja, given the teachings of Bancel and Petsch.  While Lilja teaches the HCMV antigens of the CMV pentamer and gB are important for cellular and humoral responses, Lilja teaches delivery of these antigens in viral vectored RNA form.  Bancel and Petsch provide the teachings, skills, and motivation to utilize only mRNA instead of RNA viral vectors, as the mRNA avoids some of the problems with RNA viral vectors, such as prevention of a host based response to the viral vector or extraneous proteins encoded therefrom.  One of skill in the art, taking the teachings of Bancel and Petsch, would be motivated to alter the teachings of Lilja to attempt to deliver the RNA of Lilja without the extraneous alphavirus material.  Given the teachings of Hope, Ansell, Ciaramella, and Benenato, one of skill in the art would find an obvious non-viral system to deliver these highly immunogenic antigens in a safer, more effective format.  Taking the combined teachings of the prior art, which teach improved mRNA-LNP systems with more stable cationic lipids, and teach that while the CMV pentamer is highly immunogenic, non-viral delivery methods would be preferred, one of skill in the art instant claim 105 or the methods of delivery outlined in instant claims 126-127.  
Altering the mRNA sequence encoded within an mRNA-based vaccine would be obvious, given the teachings of Kallen and Bancel.  Kallen and Bancel teach the untranslated regions (UTRs) at the 5’ and 3’ end of the open reading frame (ORF) can affect protein expression, and that optimization of mRNA expression can include experimental procedures to remove native UTRs and replace them with heterologous coding sequences (p. 19, rt. col., ¶2; Fig. 2).  Therefore, deletion of the UTRs from the RNA sequences of instant claim 132 would be an obvious optimization step to a skilled artisan in the context of developing RNA-based vaccines, in light of Kallen and Bancel teaching these regions are optional and can be excluded or replaced with more optimal sequences for the cell type in which they are to be expressed.  
It would have been obvious to one of ordinary skill to generate LNPs with Compound 25, given the teachings of Benenato.  The art clearly taught the use of LNPs with the cationic lipids, cholesterol, neutral lipid, and PEGylated lipid, as evidenced by Hope, Ansell, Ciaramella, and Benenato, and the art supported the delivery of viral antigens with the LNP systems, as evidenced by Ciaramella.  It would have been obvious to deliver the CMV pentamer proteins using the LNP system, given the teachings of Lilja, and given the motivation from the art to use a non-alphavirus based delivery system, provided by Bansel and Petsch, one would have sufficient motivation to deliver the CMV proteins of Lilja using a safer delivery system, such as the LNPs of Benenato.  One would have been motivated to improve upon the platform of Lilja, given the motivation from Petsch that the immunogenic response elicited by mRNA was equivalent to that of other vaccine platforms, and could be applied to other viral vaccines.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Response to Arguments
Applicant's arguments filed 12/09/2020 have been fully considered but they are not entirely persuasive.
While it is persuasive that the previous obviousness rejection failed to teach the composition of instant claim 105, it was determined that with the withdrawal of the 35 USC 112(a) rejections in light of supra.


Double Patenting
The text regarding nonstatutory double patenting was presented in a previous Office action.
(Rejection withdrawn.)  The rejection of Claims 105-134 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,064,935 in view of Lilja (supra), is withdrawn in light of the filing and acceptance of the terminal disclaimer over the ‘935 patent.
(Rejection withdrawn.)  The rejection of Claims 105-134 on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,383,937 in view of Lilja (supra), is withdrawn in light of the filing and acceptance of the terminal disclaimer over the ‘937 patent. 
(Rejection withdrawn.)  The rejection of Claims 105-134 on the ground of nonstatutory double patenting as being unpatentable over claims 105, 107-116, and 118-131 of copending Application No. 16/450,882 (recently allowed 10,716,846) in view of Lilja (supra), is withdrawn in light of the filing and acceptance of the terminal disclaimer over the ‘846 patent.

(New rejection.)  Claims 105, 108-115, 118-124, 126-127, 129-132, and 134-135 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 181-210 of copending Application No. 16/864,566 in view of in view of McVoy (McVoy MA. Cytomegalovirus vaccines. Clin Infect Dis. 2013 Dec;57 Suppl 4(Suppl 4):S196-9; hereafter “McVoy”.)
The claims of ‘566 and the instant claims are both drawn towards hCMV immunogenic compositions comprising mRNA encoding the antigens UL128, UL130, UL131, gH, and gL.  The mRNA is within LNPs of the same composition as the instant claims, and the components of each are within the same ranges, and both LNPs comprise “Compound 25”.  The main difference between the ‘566 claims and the instant claims is that the instant claims do not require the additional gB and pp65 antigens.  However, these are differences that, given the art, would be obvious to a skilled artisan.  The teachings of McVoy render obvious the use of gB and pp65 antigens, as said antigens are major immunological 

(New rejection.)  Claims 105, 108-115, 118-124, 126-127, 129-132, and 134-135 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,695,419 in view of McVoy (McVoy MA. Cytomegalovirus vaccines. Clin Infect Dis. 2013 Dec;57 Suppl 4(Suppl 4):S196-9; hereafter “McVoy”.)
The claims of ‘419 and the instant claims are both drawn towards hCMV immunogenic compositions comprising mRNA encoding the antigens UL128, UL130, UL131, gH, and gL.  The mRNA is within LNPs of the same composition as the instant claims, both claim the use of an ionizable lipid of “Compound 25”, and the components of each are within the same ranges.  The main difference between the ‘419 claims and the instant claims is that the instant claims do not require the additional gB and pp65 antigens.  However, these are differences that, given the art, would be obvious to a skilled artisan.  The teachings of McVoy render obvious the use of gB and pp65 antigens, as said antigens are major immunological targets of an infected host, and were identified and under investigation, like the UL128 pentamer proteins, as vaccine antigens (see e.g. entire document, especially abstract; introduction; Table 1).  Therefore, the minor differences between the claims of the instant invention and the claims of ‘419 would be obvious to a skilled artisan.

(New rejection.)  Claims 105, 108-115, 118-124, 126-127, 129-132, and 134-135 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9,868,692 in view of Carfi et. al. (WO2014005959A1, Pub. 01/09/2014, Priority 07/06/2012; hereafter “Carfi”)
The instant claims and those reference claims are both drawn towards compositions which comprise “Compound 25”, specifically within LNPs (instant claim 105; reference claims 1-3).  The ‘692 claims provide for neutral lipids to be within the LNP (reference claims 4-6), as well as cholesterol 

(New rejection.)  Claims 105, 108-115, 118-124, 126-127, 129-132, and 134-135 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-11, 13, and 15-24 of U.S. Patent No. 10,442,756 in view of Carfi et. al. (WO2014005959A1, Pub. 01/09/2014, Priority 07/06/2012; hereafter “Carfi”)
The instant claims and those reference claims are both drawn towards compositions which comprise “Compound 25”, specifically within LNPs (instant claim 105; reference claims 1-7, 9-10).  The ‘756 claims provide for neutral lipids to be within the LNP (reference claim 11), as well as cholesterol (reference claim 12), a PEGylated lipid (reference claim 13).  The ‘756 claims also provide for ranges of the components which are taught within instant claims 105 and 108-114 (reference claim 15).  The ‘756 claims also call for a therapeutic and/or prophylactic agent to be within the LNP, namely a RNA such as mRNA of the instant invention (reference claims 16-18).  The mRNA would contain structures to stabilize 

(New rejection.)  Claims 105, 108-115, 118-124, 126-127, 129-132, and 134-135 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 and 18-27 of U.S. Patent No. 10,266,485 in view of Carfi et. al. (WO2014005959A1, Pub. 01/09/2014, Priority 07/06/2012; hereafter “Carfi”)
The instant claims and those reference claims are both drawn towards compositions which comprise “Compound 25”, specifically within LNPs (instant claim 105; reference claims 1-13).  The ‘485 claims provide for neutral lipids to be within the LNP (reference claim 14), as well as cholesterol (reference claim 15), a PEGylated lipid (reference claim 16).  The ‘485 claims also provide for ranges of the components which are taught within instant claims 105 and 108-114 (reference claim 18).  The ‘485 claims also call for a therapeutic and/or prophylactic agent to be within the LNP, namely a RNA such as mRNA of the instant invention (reference claims 19-21).  The mRNA would contain structures to stabilize it, such as a polyA tail or a 5’ cap (reference claim 22).  While the ‘485 claims provide for the “base” platform or composition of LNPs and therapeutic methods of use thereof, the ‘485 claims fail to specifically identify the mRNA delivered.  However, in light of the teachings of Carfi, the delivery of mRNA which encodes CMV pentamer proteins would be obvious.  Carfi teaches that analysis of serum 




Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RACHEL B GILL/
Primary Examiner, Art Unit 1648